Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144329                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  ROOSEVELT HENDRIX,                                                                                                 Justices
           Plaintiff-Appellee,
  v                                                                SC: 144329
                                                                   COA: 299166
                                                                   Wayne CC: 07-731709-CZ
  CITY OF DETROIT, AMRU MEAH, and
  DAVID CLARK,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 13, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REINSTATE the June 15, 2010 order of the Wayne Circuit Court. MCL 125.541(7)
  entitles the defendant City to a money judgment against the owner of a dangerous
  building for the full cost of the building’s demolition. The City is also entitled to a
  judgment lien against the property on which the building sat, but nothing in the statute
  limits the City to that relief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
           h0425                                                              Clerk